Citation Nr: 0019811	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was shown in a 
May 1, 1987 Department of Veterans Affairs rating decision.

2.  Entitlement to service connection for a back disability.

3  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for hearing loss, 
tinnitus, bilateral knee disabilities and for a low back 
disability.  A claim of entitlement to service connection for 
sinusitis was granted.  The veteran appealed all of the 
claims which were denied. 

This matter also comes before the Board from a June 1999 
rating action in which it was determined that a May 1987 
rating action, in which a claim of entitlement to service 
connection for scoliosis of the dorsal spine was denied, did 
not contain CUE.  

As will be explained further herein, the Board's discussion 
regarding the claim of CUE renders moot the claim of 
entitlement to service connection for a back disability.


FINDINGS OF FACT

1.  The service medical records documented diagnoses of 
scoliosis, mechanical back pain and muscle strain, which did 
not exist upon enlistment.

2.  The March 1987 rating decision was not consistent with 
the evidence then of record and contained clear and 
unmistakable error.

3.  The veteran is not currently shown to have bilateral 
hearing disability under the provisions of 38 C.F.R. § 3.385 
(1999).

4.  The evidence does not show that bilateral hearing loss 
was sustained during service or within the first post-service 
year, does not establish that the veteran currently has 
hearing loss, and does not include competent medical evidence 
of a nexus between the currently claimed hearing loss and 
service.

5.  The record does not show that tinnitus was complained of 
or diagnosed during service or prior to 1996, and the fails 
to include competent medical evidence establishing an 
etiological nexus between service and currently diagnosed 
tinnitus.   

6.  The evidence fails to include competent medical evidence 
establishing an etiological nexus between service and the 
currently diagnosed bilateral knee disabilities, and fails to 
show continuity and chronicity of bilateral knee problems 
from service until the present time.  


CONCLUSIONS OF LAW

1.  The March 1987 rating decision contained CUE.  Service 
connection is warranted for a low back disability, effective 
from March 28, 1987.  38 C.F.R. § 3.105(a); 38 C.F.R. § 3.400 
(1999).

2.  A well grounded claim of entitlement to service 
connection for bilateral hearing loss has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
bilateral knee disabilities is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has raised a claim of clear and unmistakable 
error in a May 1987 rating action.  She is also seeking 
entitlement to service connection for hearing loss, tinnitus, 
bilateral knee disabilities and for a low back disability.

Whether (CUE) was shown in a May 1, 1987 Department of 
Veterans Affairs rating decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the case and render a decision as 
to each claim.

Applicable Law and Regulations

Service connection

Service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1997).  

CUE

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence of CUE.  38 U.S.C.A. 
§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
3.156, 20.1103 (1999).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test. "...Clear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error....If a claimant- 
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  See also Damrel v. Brown, 6 Vet. App. 242, 
245-46 (1994). 

Additional law and VA regulations will be discussed where 
appropriate below.

Factual Background

The service medical records reflect that upon enlistment 
examination conducted in February 1978, clinical evaluation 
of the spine was normal.  In February 1980, the veteran was 
seen for a 1 1/2 year history of low back pain.  An assessment 
of muscle strain was made.  An orthopedic examination 
conducted in mid-February 1980 was negative except for mild 
dorsal kyphosis and scoliosis.  Later in February 1980, an 
assessment of back pain secondary to chronic muscle strain, 
probably related to scoliosis and definitely aggravated by 
work, was made.  In February and April 1980, the veteran was 
placed on profiles restricting lifting and running.  An April 
1980 entry indicated that the veteran had very mild scoliosis 
and mild dorsal kyphosis.  An assessment of chronic back pain 
secondary to work was made in July 1980.  

The service medical records also included an entry dated 
later in July 1980 which indicated that the veteran had 
scoliosis and a mechanical back muscle problem.  The veteran 
was placed on profile in September 1980 which restricted any 
lifting over 30 pounds.  Complaints in the right upper back 
pain were documented in January 1981.  A provisional 
diagnosis of musculoskeletal pain was made.  In July 1981, 
the veteran was seen due to complaints of pain between the 
shoulder blades and pain in the lower thoraco-lumbar area.  
Examination revealed full mobility, increased lumbar lordosis 
and mild spasms and tenderness in the T8-L2 area.  In 
February 1984, a diagnosis of mechanical low back pain was 
made.  Upon periodic examination conducted in November 1984, 
clinical evaluation of the spine was normal.  However, it was 
noted that the veteran had a history of mechanical low back 
pain since 1980 requiring mandatory cross training in 1981.  
It was noted that she had an L2 profile but was unable to 
lift greater than 40 pounds, and that her back problems were 
usually treated with aspirin and rest, with poor results, but 
asymptomatic at that time.  

Upon separation examination conducted in December 1986, 
clinical evaluation of the spine was normal.  The veteran 
noted that she had experienced trouble with recurrent back 
pain and indicated that she had been medically disqualified 
from the maintenance career field because she could not lift 
more than 40 pounds.    

The veteran filed a claim of entitlement to service 
connection for a low back disability in April 1987.  By 
rating action of May 1987, the RO denied the claim.  The 
facts as summarized in that rating action reflected that a 
diagnosis of scoliosis was made in 1980.  The RO also noted 
that throughout service, the veteran had complained of low 
back pain, diagnosed as muscle strain/mechanical low back 
pain.  In denying the claim, the RO explained that mechanical 
low back pain was shown to be a symptom of scoliosis, which 
in turn, was a constitutional or developmental disorder and 
not a ratable entity.  

In January 1999, the veteran's representative raised the 
issue of CUE in the May 1987 rating action.  By rating action 
of June 1999, the RO determined that the rating action of May 
1987 did not contain CUE. 

Analysis

The veteran's representative has argued that the veteran's 
scoliosis existed prior to service and was permanently 
aggravated therein and that accordingly CUE was shown in the 
May 1987 rating action.  Essentially it is argued that the 
correct law, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, 
pertaining to aggravation of pre-service disability, was not 
applied to the case.  Under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Service connection may be granted for a congenital disease on 
the basis of aggravation.  See VAOPGCREC 82-90.

However, the Board's review of the case does not reflect that 
the provisions of 38 C.F.R. § 3.306 are applicable in this 
case.  Pursuant to 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  38 U.S.C.A. §§ 1132, 1137.  "This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
see also 38 C.F.R. § 3.304(b).  Where the presumption has 
attached, it can be overcome only by clear and unmistakable 
evidence that a disability existed prior to service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Monroe v. Brown, 4 
Vet. App. 513, 515 (1993); Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).

The service medical records do not show that any 
abnormalities of the spine were noted upon the veteran's 
enlistment.  In fact, the records show that a diagnosis of 
scoliosis was not made until 1980.  Clear and unmistakable 
evidence showing that scoliosis existed prior to service has 
not been presented.  Accordingly, the provisions of 38 C.F.R. 
§ 3.306 are not applicable to the case and do not form the 
basis for establishing that CUE was shown in the May 1987 
rating action.  

However, the Board believes that the RO committed CUE with 
respect to its evaluation of the factual evidence.  The 1987 
denial of the claim was not based upon a finding that the 
veteran did not have a back disability during service.  
Clearly, the RO recognized that the veteran suffered from 
various back problems during service, noting that diagnoses 
including scoliosis, muscle strain and mechanical low back 
pain were made.  The RO concluded that the veteran's 
scoliosis was congenital or developmental and ascribed the 
other back disabilities which had been diagnosed in service 
to "congenital" scoliosis.  There was no medical evidence 
of record supporting that conclusion.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Inasmuch as the evidence indicates that the veteran's back 
problems began during service, the Board finds that the 
decision of the RO would have been manifestly different but 
for the RO's medically unsupported conclusion that the 
veteran's scoliosis was congenital or developmental and that 
the muscle strain and mechanical low back pain identified 
during service were symptoms related to that disability.  The 
Board finds that CUE was shown in the 1987 rating action, and 
that the error was outcome determinative, warranting the 
grant of service connection at that time.  

The veteran filed her original application of entitlement to 
service connection for a low back disability in April 1987.  
Under the effective date provisions of 38 C.F.R. § 3.400, the 
effective date of a claim for disability compensation is the 
day following separation from service if the claim is 
received within one year after separation from service.  
Accordingly, inasmuch as CUE was shown in the March 1987, 
rating action, service connection for a low back disability 
is warranted effective from March 28, 1987, the day following 
the veteran's discharge from service.  

Additional Matter

Inasmuch as CUE has been established in the March 1987 rating 
action, the issue of entitlement to service connection for a 
low back disability which has also been presented on appeal 
need not be addressed, as that claim has effectively been 
resolved.  

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral knee 
disabilities.

Applicable law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - hearing loss

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

When test results at separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that a current hearing loss disability is causally 
related to service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).

Well grounded claims

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of a claim does not 
arise unless and until a well-grounded claim is presented. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a service connection claim to be well-grounded, 
the record must contain three types of competent evidence: 
(1) evidence of the current disability, usually shown by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, shown by lay or medical 
evidence; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is generally required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Factual Background - Hearing Loss and Tinnitus

The service medical records reflect that upon enlistment 
examination conducted in February 1978, clinical evaluation 
of the ears was normal.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
0
LEFT
15
5
5
10
10

A reference audiogram was performed in September 1978.  At 
that time, the veteran was issued ear plugs and was 
instructed on the effects of hazardous noise on hearing and 
advised that she must wear ear protection when in 
hazardous/loud noise areas.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
10
5
10
15

The service medical records also include an audiogram 
performed in October 1980.  On audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
5
5
10
5

Upon separation examination conducted in December 1986, 
clinical evaluation of the veteran's ears was normal.  The 
veteran reported that she did not have any ear trouble or 
hearing loss.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
0
0
10

The veteran filed a claim of entitlement to service 
connection for hearing loss in June 1996.  A VA audio-ear 
disease examination was conducted in September 1996.  The 
veteran gave a 7 to 8 year history of high pitched ringing in 
both ears at all times.  She indicated that she was exposed 
to loud noises while in service as an aircraft mechanic.  An 
examination of the ear revealed no abnormalities and there 
was no active ear disease or infectious disease present.  A 
diagnosis of tinnitus as made.  

On audiological evaluation in September 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
5
10
10
5
10

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 7 in the right ear 
and 8 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 100 
percent in the left ear.

By rating action of January 1997, the claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
were denied.  

Analysis

Hearing loss

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

With respect to the first prong of the Caluza analysis, there 
must be evidence of a current disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992), the Court held that 
the failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim. 

The initial inquiry is therefore whether there is medical 
evidence which indicates that the veteran's currently claimed 
hearing loss is in fact a disability, i.e. whether it meets 
the auditory threshold to indicate a disability pursuant to 
38 C.F.R. § 3.385.

In this case, the most recent audiological testing reflected 
that the veteran's claimed bilateral hearing loss does not 
meet the threshold requirements for a showing of a disability 
as provided under 38 C.F.R. § 3.385.  The threshold level of 
hearing in both ears was not 40 decibels or greater in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz, nor 
were the thresholds for at least three of these frequencies 
26 decibels or greater.  Furthermore, speech recognition 
scores for both ears was 100 percent.  In fact, the Board 
notes that the evidence does not reflect that the threshold 
requirements of 38 C.F.R. § 3.385 were met at any time during 
service or post-service.  

Service connection may not be granted if a current disability 
does not exist.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) and Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998), to the same effect.  As a threshold matter, in 
order for service connection to be granted, the veteran must 
initially demonstrate a current bilateral hearing deficit as 
provided under the provisions of 38 C.F.R. § 3.385.  No such 
evidence has been presented in this case.  There is no other 
medical evidence of record to the effect that the veteran has 
a hearing loss disability.

With respect to the second Caluza prong, in-service 
incurrence, the service medical records did not reveal any 
evidence of hearing loss upon enlistment and actually 
appeared to show that the veteran's hearing acuity improved 
between the time of her enlistment examination and separation 
examination.  There was no evidence of hearing loss shown at 
any time during the veteran's first post-service year.  
Moreover, there has been no evidence presented following the 
veteran's discharge from service until the present time which 
reveals any complaints, treatment or findings of ear problems 
or hearing loss.

Further, there has been no medical nexus evidence presented 
which establishes or even suggests that the currently claimed 
hearing loss is causally related to service.  

In summary, the evidence does not show any evidence of a 
current hearing loss disability; does not include evidence of 
the incurrence of hearing loss during service; and does not 
include competent evidence of a nexus between the in-service 
injury or disease and the claimed disability.  Accordingly, 
the claim is not well grounded and must be denied.  

Tinnitus

A diagnosis of tinnitus was made upon VA examination 
conducted in September 1996.  Accordingly, evidence of the 
currently claimed disability has been established and the 
initial Caluza prong has been satisfied.  

With respect to the second Caluza prong, in-service 
incurrence, the service medical records were negative for 
complaints, findings, treatment or for a diagnosis of 
tinnitus.  In addition, upon separation examination conducted 
in December 1986, clinical evaluation of the ears was normal 
and the veteran reported that she did not have any ear 
trouble or hearing loss.  The second Caluza prong accordingly 
has not been satisfied.

The Board further finds that the third element of Caluza, 
medical nexus evidence, has not been satisfied as there is no 
competent medical evidence of record demonstrating a nexus 
between the claimed tinnitus disability and the veteran's 
service.  The only evidence of record of a nexus between the 
veteran's claimed tinnitus and service is her own assertion 
that there is a relationship.  However, while the veteran may 
be competent as a lay person to report his symptomatology, 
she is not competent to provide medical nexus evidence in 
order to render a claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service. See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In light of the Court's holding in Savage, 10 Vet. App. 495- 
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology" pursuant to 38 
C.F.R. § 3.303(b).  However, although the veteran has 
reported that she has experienced tinnitus essentially since 
service, the record fails to include any post service 
evidence showing complaints, findings, treatment or a 
diagnosis of tinnitus, until the 1996 VA examination report.  
The Board notes that the earliest diagnosis of tinnitus 
following service was not medically documented until 1996, 
almost eight years after her discharge.  Thus, the Board 
cannot find that the veteran has demonstrated a continuity of 
symptomatology pursuant to 38 C.F.R. § 3.303(b).  Moreover, 
and more significantly, even if the veteran had demonstrated 
a continuity of symptomatology, she would still be required 
under Savage to provide competent medical evidence linking 
those continuous symptoms to her currently diagnosed 
tinnitus.  See Voerth v. West, 13 Vet. App. 117 (1999).  As 
discussed above, such evidence is lacking in this case.

In summary, for the reasons and bases expressed above, the 
claim of entitlement to service connection for tinnitus is 
not well grounded and is denied.

Factual Background - Bilateral Knee Disabilities

The service medical records reflect that the veteran reported 
having bilateral knee pain in early May 1978, which was 
assessed as bilateral knee strain.  She was placed on a 
profile restricting running until the end of May 1978.  In 
July 1979, the veteran was seen due to a puncture wound 
infection of the patella.  X-ray films taken of the left knee 
in July 1979 were normal.  Upon separation evaluation 
conducted in December 1986, clinical evaluation of the lower 
extremities was normal.  The veteran did not indicate that 
she had problems with her knees.  

The veteran filed a claim of entitlement to service 
connection for bilateral knee disabilities in June 1996, at 
which time she indicated that she had not received any post-
service medical treatment. 

A private medical evaluation was conducted in July 1996.  The 
veteran complained of fairly continuous knee pain for about 
18 years.  X-ray films of the knees showed good maintenance 
of the joint space and reflected that the patellofemoral 
joint appeared to be normal.  An impression of patellofemoral 
syndrome was made.  

A VA examination of the joints was conducted in September 
1996.  The veteran denied any specific injury to the knee but 
reported that during service she was an aircraft mechanic 
which entailed having to lift heavy seats, resulting in 
increased knee pain.  X-ray films showed no significant 
pathology.  A diagnosis of mild bilateral patellofemoral 
syndrome was made.  

By rating action of January 1997, the claim of entitlement to 
service connection for bilateral knee disabilities was 
denied.  

A VA examination of the joints was conducted in May 1998.  
The veteran complained of bilateral knee pain and indicated 
that her problems started during service and were worse with 
prolonged standing.  It was noted that the pain had increased 
over the years.  X-ray films of the knees showed mild 
degenerative joint disease with slight patellar tilt.  A 
diagnosis of mild degenerative joint disease of the knees 
bilaterally with slight patellar tilt and problems of 
patellar femoral syndrome.  The examiner indicated that the 
bilateral patellar tilt was consistent with a finding of 
patellofemoral syndrome.   

Analysis

A diagnosis of patellofemoral syndrome was made upon private 
examination conducted in 1996.  Upon VA examination conducted 
in 1998 a diagnosis of mild degenerative joint disease of the 
knees bilaterally with slight patellar tilt and problems of 
patellar femoral syndrome was made.  Accordingly, evidence of 
the currently claimed bilateral knee disabilities has been 
established and the first Caluza prong has been satisfied.  

Upon VA examination conducted in 1996, the veteran reported 
that her knee problems started during service.  The Board 
notes that the service medical records document two entries, 
which were dated in 1978 and 1979, pertaining to knee 
problems.  Although her service medical records dated 
subsequently fail to document any further knee problems, only 
evidence in the veteran's favor may be considered in 
determining whether a well grounded claim exists.  The Board 
therefore concludes that the second Caluza prong, in-service 
incurrence, has arguably been satisfied.  

However, the Board further finds that the third element of 
Caluza, medical nexus evidence, has not been satisfied.  
There is no competent medical evidence of record 
demonstrating a nexus between the veteran's current knee 
disabilities and her service or any incident thereof.  The 
only evidence of record of a nexus between the veteran's 
claimed knee disabilities and service consists of her own 
assertions that there is a relationship.  However, as 
discussed above, she is not competent to provide medical 
nexus evidence in order to render her claim well grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In light of the Court's holding in Savage, the Board has 
considered whether the veteran has demonstrated a "continuity 
of symptomatology" pursuant to 38 C.F.R. § 3.303(b).  In this 
regard, the service medical records showed that the veteran 
had knee problems in 1978 and 1979 and not again thereafter 
throughout the remainder of service nor were knee problems 
identified upon separation examination.  Although the veteran 
has reported that she has experienced knee problems since 
service, the Board notes that the earliest diagnosis of 
bilateral knee disabilities following service were not 
documented until 1996, almost eight years after her discharge 
from service.  Thus, the Board cannot conclude that 
chronicity and continuity of claimed bilateral knee 
disabilities has been demonstrates since service.  See 38 
C.F.R. § 3.303(b).  Moreover, and more significantly, even if 
the veteran had demonstrated a continuity of symptomatology, 
she would still be required under Savage to provide competent 
medical evidence linking those continuous symptoms to the 
currently claimed bilateral knee disabilities.  See Voerth, 
supra.  As discussed above, such evidence is lacking in this 
case.

In summary, the veteran's claim of entitlement to service 
connection for bilateral knee disabilities is not well 
grounded and is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
has concluded that the veteran has not submitted well 
grounded claims of entitlement to service connection for 
bilateral hearing loss, tinnitus or for bilateral knee 
disabilities.  The Board finds that the veteran has been 
accorded ample opportunity by the RO to present argument and 
evidence in support of these claims. The Board concludes that 
any error by the RO in deciding this case on the merits, 
rather than being not well grounded, was not prejudicial to 
the veteran, because the RO accorded the claims more 
consideration than was warranted.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).

Further, because the claims are not well grounded, the VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a).  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995). The Court has held that the obligation exists only in 
the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, the VA is not on notice 
of any known and existing evidence which would make the 
service connection claims plausible, and thereby, well-
grounded.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make her 
claims well grounded, namely competent medical evidence 
establishing an etiological link between service and the 
currently diagnosed tinnitus and bilateral knee disabilities, 
and in the case of hearing loss, evidence of the currently 
claimed disability and competent medical evidence of a nexus 
between bilateral hearing loss and service.


ORDER

Clear and unmistakable error has been shown in the May 1987 
VA rating action.  Service connection for a low back 
disability is warranted effective from March 28, 1987.

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

A well grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.  

A well grounded claim not having been submitted, entitlement 
to service connection for bilateral knee disabilities is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


